Citation Nr: 1140617	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-40 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a higher evaluation for spondylolisthesis of L5-S1, with degenerative disc disease, initially rated at 20 percent from November 23, 2004     to October 17, 2006, and at 40 percent as of October 18, 2006. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1972.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from       a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for a lower back disability, with degenerative disc disease, with a 20 percent evaluation as of November 23, 2004. The Veteran appealed from the initial assigned disability rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

While the appeal was under RO consideration, a November 2007 rating decision increased from 20 to 40 percent evaluation for low back disability, effective October 18, 2006. The claim for a still higher schedular rating remains on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

In August 2010, the Veteran submitted a copy of a November 2009 VA outpatient record, without an initial waiver of RO consideration as the Agency of Original Jurisdiction (AOJ). Regardless, it is readily apparent that the new evidence does not pertain to application of any of the rating criteria for his service-connected back disability, and therefore the Board does not find that any waiver of RO initial jurisdiction of the evidence is required. 

As another preliminary consideration, the Board finds that the record raises a new claim for entitlement to a TDIU. The Veteran has repeatedly claimed that he is unable to work due to a low back condition, his one service-connected disability, and has submitted a November 2009 private clinical treatment record intended to support this viewpoint. See e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (when a claimant submits evidence of a disability and makes a claim for the highest rating possible, and furthermore submits evidence of unemployability,       VA must consider entitlement to a TDIU). Moreover, the Veteran's TDIU claim       is inextricably intertwined with the increased rating issue that is already before        the Board. Thus, the Board assumes jurisdiction over the TDIU claim.                          See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC),            in Washington, DC. VA will notify the Veteran if further action is required on       his part.


FINDINGS OF FACT

1. From the November 23, 2004 effective date of service connection up until October 17, 2006, range of motion of the thoracolumbar spine consisted of forward flexion to 70 degrees, adjusted to 60 degrees following repetitive motion testing.

2. As of October 18, 2006, the Veteran has had further decreased range of motion of the thoracolumbar spine, but not to the level of or approximating joint ankylosis. 

3. As of June 28, 2009, there has been mild left side S1 radiculopathy.


CONCLUSIONS OF LAW

1. The criteria are not met for a higher evaluation for spondylolisthesis of L5-S1, with degenerative disc disease, initially rated at 20 percent from November 23, 2004 to October 17, 2006, and at 40 percent as of October 18, 2006. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5239 (2011).

2. The  criteria are met for a separate 10 percent rating for radiculopathy to the left lower extremity, effective June 28, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claim on appeal that is being decided, which is for a higher initial evaluation for service-connected disability, the requirement of VCAA notice      does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating or effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for a lower back disability             has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

Meanwhile, the RO has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining VA outpatient records. The RO has also arranged for the Veteran to undergo a VA Compensation and Pension examination. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). While an inquiry has been made pertaining to a Social Security Administration (SSA) disability claim the Veteran filed, that agency has responded that the Veteran was denied SSA benefits in 2002, and that no corresponding medical records are on file. In support of his claim,           the Veteran provided private treatment records, and several personal statements.        He declined the opportunity to testify at a hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found -- "staged" ratings. See Fenderson, supra, at 125-26.

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors        are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The Veteran's service-connected spondylolisthesis, with degenerative joint disease of the lumbar spine, is evaluated as 20 percent disabling from November 23, 2004 to October 17, 2006, and as 40 percent disabling as of October 18, 2006 under provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5239, for spondylolisthesis or segmental instability. 

Under applicable rating criteria, this disability is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than   30 degrees; or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine       30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to            30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

The Veteran underwent a March 2005 VA Compensation and Pension examination for orthopedic evaluation. At that time, the Veteran complained of flare-up of back pain when bending or trying to lift. There were no bladder or bowel complaints.   He did not have any history of surgery of the lower back, and was not wearing any orthosis or lumbar support. Gait was normal without assisting devices. During the last 12 months, he did not have any incapacitating episodes related to his lower back condition nor any hospital admission for this. Daily activities were not affected by the back condition. He was able to walk and to drive. His recreational activity was affected. He was not able to lift or bend over because of increasing pain. Upon physical exam, there was pain on palpation of L4-L5-S1 with painful and limited range of motion. Forward flexion was 70 degrees. Extension was 10 degrees. Lateral bending to each side was 30 degrees. Rotation to each side was 30 degrees. Neurologically, deep tendon reflexes were 2+ and equal bilaterally. Straight-leg raising was negative from sitting and lying position. Pinprick test revealed numbness of the toes from one to four bilaterally. This was in L5 dermatome bilaterally. The Veteran was able to do tiptoeing and stay on his heels. His gait was normal without assisting devices. During repetitive motion in the lumbosacral spine, the Veteran had increased pain, easy fatigability, lack of endurance, and decreasing range of motion by at least ten more degrees. An x-ray showed grade 1-2 spondyloslisthesis at L5-S1, degenerative disc disease more expressed at L5-S1. The diagnosis given was sprain of lumbosacral spine in 1970; chronic lumbosacral spine pain - degenerative disc disease; and grade 2 spondyloslisthesis of L5-S1.

In his October 2006 treatment summary, Dr. T.L.L., private physician, observed that the Veteran had a longstanding history of back pain. The Veteran's chief complaint was that of low back pain that was aching, throbbing, shooting, deep, sharp pain. He had referred pain into both buttocks, the groin, and posterior thighs. There was some numbness and tingling in his feet. He was also complaining of mid back pain, with referred symptoms. He rated his pain as 5/10 on a good day, 10/10 on a bad day, and 7/10 on evaluation. Symptoms were increased in intensity with prolonged standing, lying on his back, lifting, leaning forward, getting out of bed, and walking. Objectively, the lumbosacral spine had some mild spasm, and diffuse tenderness as well. Range of motion was flexion to 15 degrees, extension 5 degrees. Sitting straight leg raise was 90 degrees bilaterally, with negative tripod. The impression was spondylolisthesis L5-S1 grade 2; probable underlying spinal stenosis; and degenerative disc disease lumbosacral spine.

A May 2008 follow-up evaluation from Dr. T.L.L. reflects that the Veteran was experiencing a stabbing, burning pain with referred pain and parasthesias down the posterior aspect of both legs and into the feet. The Veteran felt that his symptomatology was escalating. A physical exam revealed tenderness in the lumbosacral region. Range of motion was flexion to 10 degrees, extension 10 degrees, Sitting straight leg raise was 90 degrees with negative tripod. Muscle stretch reflexes were 2+ at the knees, trace at the ankles. There was no clonus. Sensation was impaired circumferentially distally below the level of the knees. Strength was 4+/5 diffusely for both lower extremities. The impression was spinal stenosis with spondylolisthesis L5-S1 grade 2; and bilateral lower extremity radiculopathy. 

Records of VA outpatient treatment further indicate that in June 2009 the Veteran  underwent an EMG study which initially revealed bilateral lower extremity neuropathy sensorimotor in nature with axonal involvement. Dr. T.L.L. on interpretation of this study later indicated that this study represented an S1 left side radiculopathy related to the Veteran's underlying back problem. There was also a distal sensorimotor peripheral polyneuropathy that was most likely metabolic            in nature, of unknown etiology. 

Having reviewed the foregoing evidence of record, the Board sees fit to continue to assignment of the existing disability rating scheme for the orthopedic component of service-connected spondylolisthesis of L5-S1, with degenerative disc disease.       This effectively constitutes the assignment of a 20 percent evaluation from November 23, 2004 to October 17, 2006, and a 40 percent evaluation from   October 18, 2006 onwards. As to the initial timeframe from November 23, 2004 to October 17, 2006, under the applicable evaluative criteria which is found under a General Rating Formula, assignment of the next higher 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less. See 38 C.F.R.               § 4.71a, Diagnostic Code 5239. On VA Compensation and Pension examination of March 2005, the one source of medical evidence to evaluate the Veteran's disability during this time period, capability for forward flexion was plainly in excess of that requirement, measuring at 70 degrees. There was diminution to approximately 60 degrees with repetitive motion, and thus, some additional limitation of motion due to functional loss, which by law must be taken into account when evaluating the Veteran's range of motion. See Deluca, supra; 38 C.F.R. §§ 4.45, 4.59. This notwithstanding, the range of motion (or lack thereof) did not even get close to the level that would warrant the next higher rating of 40 percent, where again, there must be limitation to 30 degrees.

Similarly, as regarding the time period from October 18, 2006 onwards, there was sufficient retained functional capacity for mobility in the thoracolumbar spine that no higher rating than the existing 40 percent evaluation is assignable. To that effect, under the General Rating Formula for Injuries and Diseases of the Spine, the next higher 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine. Here, while since October 2006 by all apparent account the level of mobility in the spine has decreased dramatically, the Veteran still has             at least some measurable range of motion in all planes of motion that were considered. By definition, ankylosis is the total absence of any mobility of the affected joint region. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  

Since there is also a diagnosis of degenerative disc disease associated with the service-connected back condition under evaluation, the Board has considered the potential application of the rating criteria for Intervertebral Disc Syndrome (IVDS), found under 38 C.F.R. § 4.71a, Diagnostic Code 5243. To this effect, however, on the March 2005 VA exam the Veteran specifically denied having had any incapacitating episodes (i.e., instances of physician-prescribed bedrest) of IVDS, the frequency and severity of which comprises the basis for evaluating this disability under the rating schedule. Nor is there any reason to indicate that he has since developed any incapacitating episodes of this particular condition. Thus, the rating criteria premised on IVDS would not warrant any different result.

The Board furthermore finds, for the sake of thoroughness, that the consideration of the Veteran's claim up to this point may be fairly accomplished without obtaining a new VA Compensation and Pension examination. While the last such exam is dated from March 2005, at his existing 40 percent evaluation (as of October 18, 2006)  the Veteran is receiving the highest amount of disability compensation for his back disorder for when there is at least some retained joint mobility. Crucially, he has not alleged, nor has any more recent private treatment record indicated, that there is anything approximating ankylosis of the spine, which as stated, is a pre-requisite to obtain the next higher disability evaluation. Nor for that matter is there a reasonable likelihood of IVDS incapacitating episodes of sufficient frequency and severity to comprise a 60 percent rating, particularly given that the Veteran has always denied such symptomatology anyway.

This having been said, and the orthopedic component of disability being evaluated, the Board does still find that a separate 10 percent rating is assignable for neurological disability, in the form of left lower extremity radiculopathy.             The June 2009 VA EMG study showed as much, and an interpretation of this study confirmed S1 radiculopathy on the left side. The Board will assign a 10 percent rating for left side radiculopathy on the basis of mild sciatic neuropathy, under         38 C.F.R. 4.124a, Diagnostic Code 8520, given that recent private treatment records have shown neuropathy and some referred pain, though limited sensory impact and relatively normal strength and reflexes in the left lower extremity. Accordingly,            a 10 percent rating for neurological impairment on the left side is assigned, effective from June 18, 2009, the date of the EMG study confirming its presence. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's lower back disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate. The applicable rating criteria provide for the most objective assessment possible based upon measurement of actual range of motion, nor does the Veteran alleged symptomatology outside this criteria. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However,               the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. While he alleges inability to work, which will be resolved in his pending TDIU claim, there as of yet is no pronounced effect of his back disorder that uniquely affects employability, particularly insofar as the capacity for a more sedentary work environment. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in              38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for a higher rating evaluation for spondylolisthesis of L5-S1, with degenerative disc disease based on orthopedic disability, but granting a separate 10 percent rating for left side radiculopathy.              This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. To the extent any greater level of compensation is sought, the preponderance of the evidence is against the claim,        and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

A higher evaluation for spondylolisthesis of L5-S1, with degenerative disc disease, initially rated at 20 percent from November 23, 2004 to October 17, 2006, and at  40 percent as of October 18, 2006, is denied.

A separate 10 percent rating for radiculopathy to the left lower extremity is granted, effective June 28, 2009, subject to the law and regulations governing the payment of VA compensation benefits. 

















REMAND

Further development is required on the claim for a TDIU before deciding this matter. 

To date, there is a May 2008 treatment summary of Dr. T.L.L. stating the recommendation that as far as work capacity was concerned, the Veteran would not be able to handle his normal job as a carpenter due to repetitive bending, twisting, and prolonged standing. This information, while useful, ultimately does not resolve the underlying issue of whether the Veteran is incapable of all forms of gainful employment due his service-connected lower back disability. 

Also, a November 2009 VA outpatient treatment record primarily concerning a liver transplant follow-up, mentions as a current diagnosis chronic low back pain, and states "unable to work due to back disability." Here again, however, the Board cannot categorically interpret this as a finding of unemployability, as opposed to inability to carry out a prior vocation. Nor is it clear whether this pronouncement is the opinion of the treating physician, or reiteration of the Veteran's own statement.

In order to resolve the dispositive issue of employability in light of service-connected disability, the Board will request a VA medical examination. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA general medical examination. The claims folder must be made available for the examiner to review. The examiner is then requested to provide an opinion as to whether          the Veteran is incapable of securing and maintaining substantially gainful employment due to the severity of his service-connected connected lower back disability.   In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disability, as distinguished from any nonservice-connected physical or mental condition. The requested opinion must also take into consideration the relevant employment history, or lack thereof. If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

2. The RO/AMC should then review the claims file.           If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim of entitlement to a TDIU, based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


